NOTE: This order is nonprecedentia|.
United States Court of Appea|s for the Federa| Circuit
2010-3086
DEBORAH G_ HARR|SON,
Petitioner,
‘ v.
OFFiCE OF PERSONNEL |V1AN/-\GEMENT,
Respondent.
Petition for review of the l\/lent Systems Protection Board in
DC844E100127-|-1.
ON iV|OT|ON
0 R D E R
Deborah G. Harrison moves for leave to proceed in forma pauperis
Upon consideration thereof,
|T |S ORDERED THAT:
The motion is granted
’ FoR THE couRT
MAR 93 mm /swan Horbaiy
cc:
s21
Date ` jan Horba|y inn 
C|erk
Deborah G. Harrison U.S. c0uFgg:%£Fi1EFl,'A1.s FoR
Jeanne E. Davidson, Esq. ma 1 'R°""
i‘iAR 03 2010
.|AN HORBALY
CLERK